COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 READYONE INDUSTRIES, INC.,                     §
                                                               No. 08-12-00366-CV
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                            171st Judicial District Court
 JOEL ANTONIO FLORES,                           §
                                                             of El Paso County, Texas
                  Appellee.                     §
                                                              (TC# 2012-DCV-03074)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal, and

concludes the motion should be granted and the appeal should be dismissed, in accordance with

the opinion of this Court. We therefore dismiss the appeal. Costs of this appeal are assessed

against Appellant. See TEX.R.APP.P. 42.1(d). This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 27TH DAY OF FEBRUARY, 2013.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.